DETAILED CORRESPONDENCE
This action is in response to communications filed 1/5/2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant has amended claims 8, 28, and 34 in the claim set submitted on 11/30/2020.
Claims 8-14 and 28-40 are presented for examination.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8-10, 12-14, 28-30, 32-36, and 38-40  is/are rejected under 35 U.S.C. 103 as being unpatentable over Wagner et al. Pre-Grant Publication 2012/0277991 (hereinafter Wagner) in view of Morgan Pre-Grant Publication 2010/0200657 (hereinafter Morgan).
In reference to claim 8, Wagner teaches a mobile device comprising: a processor showing a user interface that includes a map control on a display of the mobile device; in response to receiving a selection of the map control, the processor requesting a map of a retail store from a server over a network, wherein the map includes markers at locations of products associated with offers currently selected by a user, the markers comprising a plurality of markers for one offer where each of the plurality of markers is for a different product…; and the processor producing a second user interface These paragraphs begin by describing adding items to a shopping list by selecting coupons, event specials, recipe items, burst type, or a specific item directly.  The selected items and offers will then be displayed on a map of a store layout, including unique markers indicating the location of the selected items and offers.  This specifically includes “a plurality of markers for one offer currently selected by the user where each of the plurality of markets is for a different product” such as when the user selects a recipe, special event, coupons, or even burst type.).
Wagner teaches requesting a map, from a server over a network, and wherein the map includes markers representing locations of products within a store (cited and discussed above, but see at least Fig. 2). Wagner does not specifically teach wherein each marker represents a product indicated to be at the location based on updates provided by a point of sale application that indicates when products are sold.  Morgan teaches a data map with markers wherein each marker represents a product indicated to be at the location based on updates provided by a point of sale application that indicates when products are sold; and the markers are identified, based on the updates provided by the point of sale application [and communicated to the server] (paragraphs 0026; 0027; 0032; 0043; and Fig. 2).  It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to have included updating the product location markers on a map based on when products are sold at a point of sale, as disclosed in prior art Morgan, with the overall map control system and product location markers, disclosed in prior art Wagner, so that the map can not only provide markers indicating where a product is supposed to be within the store, but also provide whether the product is actually there (or sold out).  One would be motivated to do this because up-to-date inventory information of the products would be of considerable use to the consumers who use the product and offers location map application, and the more useful the map application is the more likely the consumers will continue to use the map application and patronize the business.
Note:  As cited above, prior art Wagner discloses requesting a map…. From a server over a network, wherein the map includes markers at locations of products.  The map is what includes the markers, and the mobile device obtains this information from the server after it makes a request.  The cited portions of prior art Morgan discloses that “[w]hen items of product from a mapped product display unit are sold at retail, the point-of-sale system identifies the product… and a record of the date, time and location of the sale is subsequently communicated to the computer system,” that “[t]he computer system 70 includes product map update code that identifies the product data map associated with the unique item identification data and updates the product data map to reflect the sale,” and “[i]n this manner, an accurate and up-to-date product map for each product display unit can be maintained.” (See Morgan, paragraph 0032, including the quoted language).  Essentially, Morgan is stating that the point of sale obtains this data, and communicates this updated data to the server computer system.   Then when the mobile device from Wagner, in response to receiving a selection of the map control, requests a map, from a server over a network, of a retail store which includes markers at locations of products…, the mobile device is receiving and using the data it is receiving from the server to provide/display the map on the mobile device, which includes displaying identified markers based on the data received from the server.  This means that the mobile device will display the identified markers on the map “after and in response to the requesting of the map,” and it does it based on whatever is the most current, or up-do-date, data that the server system happens to have.  In the meantime, the server system, as Morgan describes, is in communication with the point of sale device, and is receiving updated information on that data, based on things like product sales and such.  Thus, the server may be getting periodic updates to the data, but the markers, which are a function/product of the map, are not identified until “after and in response to the requesting of the map.”  Therefore, the currently cited prior arts of Wagner and Morgan teach the amended/added limitation “….and the markers are identified, 
In reference to claim 9, Wagner and Morgan teach the mobile device of claim 8.  Wagner teaches wherein the markers further comprise markers for a plurality of offers (paragraphs 0027-0031; 0034; 0035; 0037-0041; and Fig. 2).
In reference to claim 10, Wagner and Morgan teach the mobile device of claim 9. Wagner teaches wherein the second user interface comprises a selectable control for selecting a different retail store such that in response to a selection of a different retail store, the processor requests a map of the different retail store from the server over the network, wherein the map of the different retail store shows locations of products associated with the offers currently selected by the user, the markers comprising a plurality of markers for the one offer where each of the plurality of markers is for a different product (paragraphs 0022-0024; 0031; 0034-0036; 0039; and Fig. 2).
In reference to claim 12, Wagner and Morgan teach the mobile device of claim 8.  Wagner teaches wherein requesting a map from a server over a network comprises identifying a retail store that the mobile device is currently positioned within and requesting a map of the identified retail store (paragraphs 0007; 0022-0024; 0035; 0036; 0040).
In reference to claim 13, Wagner and Morgan teach the mobile device of claim 12.  Wagner teaches wherein requesting a map from a server over a network further comprises requesting a list of products associated with each offer currently selected by the user from a first server and providing the list of products with the request for the map (paragraphs 0022; 0024; 0027-0031; 0034; 0035; 0037-0041; and Fig. 2).
In reference to claim 14. Wagner and Morgan teach the mobile device of claim 8. Wagner teaches wherein the second user interface further comprises a count of the number of markers displayed on the map (paragraphs 0006; 0039; Fig. 2; Wagner discloses a few ways in which the items are numbered, one of them is to number the items in the order in which they are to be placed in the cart, which essentially makes this a count.).
In reference to claim 28, Wagner teaches a method comprising: displaying a user interface that includes a selectable map control; in response to receiving a selection of the selectable map control, requesting a map of a retail store from a server over a network, wherein the map includes markers at locations of products associated with offers currently selected by a user, the markers comprising a plurality of markers for one offer where each of the plurality of markers is for a different product; and displaying a second user interface showing at least part of the map received from the server (paragraphs 0022; 0024; 0027-0031; 0034; 0035; 0037-0041; and Fig. 2; These paragraphs begin by describing adding items to a shopping list by selecting coupons, event specials, recipe items, burst type, or a specific item directly.  The selected items and offers will then be displayed on a map of a store layout, including unique markers indicating the location of the selected items and offers.  This specifically includes “a plurality of markers for one offer currently selected by the user where each of the plurality of markets is for a different product” such as when the user selects a recipe, special event, coupons, or even burst type.).
Wagner teaches requesting a map, from a server over a network, and wherein the map includes markers representing locations of products within a store (cited and discussed above, but see at least Fig. 2). Wagner does not specifically teach wherein each marker represents a product indicated to be at the location based on updates provided by a point of sale application that indicates when products are sold.  Morgan teaches a data map with markers wherein each marker represents a product indicated to be at the location based on updates provided by a point of sale application that indicates when products are sold; and the markers are identified, based on the updates provided by the point of sale application [and communicated to the server] (paragraphs 0026; 0027; 0032; 0043; and Fig. 2).  It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to have included updating the product location markers on a map based on when products are sold at a point of sale, as disclosed 
Note:  As cited above, prior art Wagner discloses requesting a map…. From a server over a network, wherein the map includes markers at locations of products.  The map is what includes the markers, and the mobile device obtains this information from the server after it makes a request.  The cited portions of prior art Morgan discloses that “[w]hen items of product from a mapped product display unit are sold at retail, the point-of-sale system identifies the product… and a record of the date, time and location of the sale is subsequently communicated to the computer system,” that “[t]he computer system 70 includes product map update code that identifies the product data map associated with the unique item identification data and updates the product data map to reflect the sale,” and “[i]n this manner, an accurate and up-to-date product map for each product display unit can be maintained.” (See Morgan, paragraph 0032, including the quoted language).  Essentially, Morgan is stating that the point of sale obtains this data, and communicates this updated data to the server computer system.   Then when the mobile device from Wagner, in response to receiving a selection of the map control, requests a map, from a server over a network, of a retail store which includes markers at locations of products…, the mobile device is receiving and using the data it is receiving from the server to provide/display the map on the mobile device, which includes displaying identified markers based on the data received from the server.  This means that the mobile device will display the identified markers on the map “after and in response to the requesting of the map,” and it does it based on whatever is the 
In reference to claim 29, Wagner and Morgan teach the method of claim 28. Wagner teaches wherein the markers further comprise markers for a plurality of offers (paragraphs 0027-0031; 0034; 0035; 0037-0041; and Fig. 2).
In reference to claim 30, Wagner and Morgan teach the method of claim 29. Wagner teaches wherein the second user interface comprises a selectable control for selecting a different retail store such that in response to a selection of a different retail store, the processor requests a map of the different retail store from the server over the network, wherein the map of the different retail store shows locations of products associated with the offers currently selected by the user, the markers comprising a plurality of markers for the one offer where each of the plurality of markers is for a different product (paragraphs 0022-0024; 0031; 0034-0036; 0039; and Fig. 2).
In reference to claim 32, Wagner and Morgan teach the method of claim 28. Wagner teaches wherein requesting a map from a server over a network comprises identifying a retail store that the mobile device is currently positioned within and requesting a map of the identified retail store (paragraphs 0007; 0022-0024; 0035; 0036; 0040).
In reference to claim 33, Wagner and Morgan teach the method of claim 32. Wagner teaches wherein requesting a map from a server over a network further comprises requesting a list of products 
In reference to claim 34, Wagner and Morgan teach a computer-implemented method comprising: showing a user interface that includes a map control on a display; in response to receiving a selection of the map control, the processor requesting a map of a retail store from a server over a network, wherein the map includes markers at locations of products associated with offers currently selected by a user, the markers comprising a plurality of markers for one offer where each of the plurality of markers is for a different product…; and the processor producing a second user interface showing at least part of the map received from the server (paragraphs 0022; 0024; 0027-0031; 0034; 0035; 0037-0041; and Fig. 2; These paragraphs begin by describing adding items to a shopping list by selecting coupons, event specials, recipe items, burst type, or a specific item directly.  The selected items and offers will then be displayed on a map of a store layout, including unique markers indicating the location of the selected items and offers.  This specifically includes “a plurality of markers for one offer currently selected by the user where each of the plurality of markets is for a different product” such as when the user selects a recipe, special event, coupons, or even burst type.).
Wagner teaches requesting a map, from a server over a network, and wherein the map includes markers representing locations of products within a store (cited and discussed above, but see at least Fig. 2). Wagner does not specifically teach wherein each marker represents a product indicated to be at the location based on updates provided by a point of sale application that indicates when products are sold.  Morgan teaches a data map with markers wherein each marker represents a product indicated to be at the location based on updates provided by a point of sale application that indicates when products are sold; and the markers are identified, based on the updates provided by the point of sale application [and communicated to the server] (paragraphs 0026; 0027; 0032; 0043; and Fig. 2).  It would have been 
Note:  As cited above, prior art Wagner discloses requesting a map…. From a server over a network, wherein the map includes markers at locations of products.  The map is what includes the markers, and the mobile device obtains this information from the server after it makes a request.  The cited portions of prior art Morgan discloses that “[w]hen items of product from a mapped product display unit are sold at retail, the point-of-sale system identifies the product… and a record of the date, time and location of the sale is subsequently communicated to the computer system,” that “[t]he computer system 70 includes product map update code that identifies the product data map associated with the unique item identification data and updates the product data map to reflect the sale,” and “[i]n this manner, an accurate and up-to-date product map for each product display unit can be maintained.” (See Morgan, paragraph 0032, including the quoted language).  Essentially, Morgan is stating that the point of sale obtains this data, and communicates this updated data to the server computer system.   Then when the mobile device from Wagner, in response to receiving a selection of the map control, requests a map, from a server over a network, of a retail store which includes markers at locations of products…, the mobile device is receiving and using the data it is receiving from the server to provide/display the map on the mobile device, which includes displaying identified markers based on 
In reference to claim 35, Wagner and Morgan teach the computer-implemented method of claim 34.  Wagner teaches wherein the markers further comprise markers for a plurality of offers (paragraphs 0027-0031; 0034; 0035; 0037-0041; and Fig. 2).
In reference to claim 36, Wagner and Morgan teach the computer-implemented method of claim 34.  Wagner teaches wherein the second user interface comprises a selectable control for selecting a different retail store such that in response to a selection of a different retail store, the processor requests a map of the different retail store from the server over the network, wherein the map of the different retail store shows locations of products associated with the offers currently selected by the user, the markers comprising a plurality of markers for the one offer where each of the plurality of markers is for a different product (paragraphs 0022-0024; 0031; 0034-0036; 0039; and Fig. 2).
In reference to claim 38, Wagner and Morgan teach the computer-implemented method of claim 34.  Wagner teaches wherein requesting a map from a server over a network comprises identifying 
In reference to claim 39, Wagner and Morgan teach the computer-implemented method of claim 34.  Wagner teaches wherein requesting a map from a server over a network further comprises requesting a list of products associated with each offer currently selected by the user from a first server and providing the list of products with the request for the map (paragraphs 0022; 0024; 0027-0031; 0034; 0035; 0037-0041; and Fig. 2).
In reference to claim 40, Wagner and Morgan teach the computer-implemented method of claim 34.  Wagner teaches wherein the second user interface further comprises a count of the number of markers displayed on the map (paragraphs 0006; 0039; Fig. 2; Wagner discloses a few ways in which the items are numbered, one of them is to number the items in the order in which they are to be placed in the cart, which essentially makes this a count.).


Claim 11, 31, and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wagner in view of Stoler Pre-Grant Publication 2004/0104930 (hereinafter Stoler).
In reference to claim 11, Wagner and Morgan teach the mobile device of claim 8. Wagner does not specifically teach wherein each marker is selectable such that when a marker is selected, details of an offer associated with the selected marker are displayed.  Stoler teaches wherein each marker is selectable such that when a marker is selected, details of an offer associated with the selected marker are displayed (paragraphs 0032 and 0035).  It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to have included the ability to select the item markers on the map and bring up information such as details on an offer associated with the selected marker because this would 
In reference to claim 31, Wagner and Morgan teach the method of claim 28. Wagner does not specifically teach wherein each marker is selectable such that when a marker is selected, details of an offer associated with the selected marker are displayed.  Stoler teaches wherein each marker is selectable such that when a marker is selected, details of an offer associated with the selected marker are displayed (paragraphs 0032 and 0035). It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to have included the ability to select the item markers on the map and bring up information such as details on an offer associated with the selected marker because this would provide a convenient way for users to obtain more information about an item, while also providing the merchant a way to solicit offers and advertisements.
In reference to claim 37, Wagner and Morgan teach the computer-implemented method of claim 34.  Wagner does not specifically teach wherein each marker is selectable such that when a marker is selected, details of an offer associated with the selected marker are displayed.  Stoler teaches wherein each marker is selectable such that when a marker is selected, details of an offer associated with the selected marker are displayed (paragraphs 0032 and 0035).  It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to have included the ability to select the item markers on the map and bring up information such as details on an offer associated with the selected marker because this would provide a convenient way for users to obtain more information about an item, while also providing the merchant a way to solicit offers and advertisements.



Response to Arguments
Applicant's arguments filed 11/30/2020 have been fully considered but they are not persuasive. 
With respect to Applicant’s arguments pertaining to the §103 rejections:
Applicant has amended independent claims 8, 28, and 34.  In the Advisory Action, dated 12/28/2020, Examiner had indicated, after a brief assessment of the amended claim limitations, that the amendments would likely overcome the current §103 rejections.  However, Examiner also indicated that the claims and prior art would still need to be fully examined and considered in order to fully make that determination.  Unfortunately, after performing the full examination and consideration, it has been determined that the claims are still held to be rejected under §103 as being obvious in view of prior arts Wagner and Morgan.  Following each of independent claims 8, 28, and 34 is a “Note” paragraph, which is part of the rejection, and is written with the purpose to help provide additional explanation and analysis as to why the previously cited prior arts of Wagner and Morgan being held to teach Applicant’s newly amended/added claim limitation.
With respect to Applicant’s specific arguments made in the Remarks, dated 11/30/2020, rather than addressing and responding to them separately in this section, Examiner’s responses to Applicant’s arguments from the Remarks have been incorporated into the “Note” paragraph along with further analysis and examples.  Thus for Examiner’s response to the particular arguments from the Remarks, Applicant should refer to the “Note” paragraph which concludes the discussion and analysis of each of the independent claims in the §103 rejection section above.







Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kulig et al.  		2015/0262120
Wade et al. 		2013/0246934


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G REINHARDT whose telephone number is (571)272-8286.  The examiner can normally be reached on Mon. - Fri. 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 





/RICHARD G REINHARDT/Examiner, Art Unit 3682